Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 1 of 113




                   EXHIBIT B
FEES FOR PRINTED OR ELECTRONICALLY
 RECORDED TRANSCRIPTS NECESSARILY
    OBTAINED FOR USE IN THIS CASE
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 2 of 113




COMPOSITE EXHIBIT B-1
             HEARING TRANSCRIPTS
   Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 3 of 113



  FEES FOR PRINTED OR ELECTRONICALLY RECORDED TRANSCRIPTS
           NECESSARILY OBTAINED FOR USE IN THIS CASE

                             HEARING TRANSCRIPTS

                 DESCRIPTION OF COSTS                                AMOUNT OF
                                                                         COSTS
Scheduling Conference Transcript held on March 22, 2018            $144.80
(Sheehan)
Status Conference Transcript held on August 15, 2018 (Sheehan)     $109.00
Hearing Transcript on MRSI’s Motion to Compel Production of        $38.40
Documents (D.I. 123) and Palomar’s Motion to Compel Full and
Complete Responses to Interrog. Nos. 5, 6, 8, and 10 (D.I. 125)
held on October 22, 2018 (Crowell)
Markman Hearing held on October 23-24, 2018 (Crowell)              $123.30
Original Markman Hearing Transcript held on October 23-24, 2018    $352.09
(Sheehan)
Motion Hearing Transcript held on November 29, 2018 (Sheehan)      $260.15
Motion Hearing Transcript on Palomar’s Second Motion to Compel     $10.80
Full and Complete Responses to Interrog. 5, 6, and 10 (D.I. 219)
held on December 10, 2018 (Crowell)
Motion Hearing Transcript on Palomar’s Second Motion to Compel     $10.80
Full and Complete Responses to Interrog. 5, 6, and 10 (D.I. 219)
held on December 10, 2018 (Sheehan)
Motion Hearing Transcript held on January 31, 2019 (Sheehan)       $310.66
Conference Call Transcript held on February 20, 2019 (Sheehan)     $175.00
Status Conference Transcript held on March 1, 2019 (Crowell)       $20.70
Conference Call Transcript (Sheehan) held on March 11, 2019        $413.73
Motion Hearing Transcript held on March 25, 2019 (Sheehan)         $94.80
Meet and Confer Transcript held on April 9, 2019 (Sheehan)         $600.40
Motion Hearing Transcript held on May 17, 2019 (Sheehan)           $27.90
Teleconference Transcript held on May 25, 2019 (Sheehan)           $78.98
Telephone Hearing Transcript on deposition of TechMark,            $36.30
Mr. Jacques Coderre held on May 26, 2019 (Crowell)
Meet and Confer Transcript held on May 29, 2019 (Sheehan)          $358.88
Status Conference Transcript held on June 13, 2019 (Sheehan)       $135.36
Meeting Transcript held June 19, 2019 (Sheehan)                    $245.16
Hearing Transcript held June 22, 2019 (Sheehan)                    $56.40
Hearing Transcript held on July 17, 2019 (Sheehan)                 $19.80
Hearing Transcript held on September 23, 2019 (Sheehan)            $36.00
Motion Hearing Transcript held on October 1, 2019 (Sheehan)        $352.98
Status Conference Transcript held on October 7, 2019 (Sheehan)     $111.30
Trial Transcripts held on October 16-18, 2019 (Sheehan)            $1,335.84
Motion Hearing Transcript held on December 20, 2019 (Sheehan)      $20.70
Motion Hearing Transcript held on March 9-10, 2020 (Sheehan)       $237.25
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 4 of 113



                                                    TOTAL: $5,717.48
             Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 5 of 113


      AO44
      {R6v. r1107)
                                                   UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                            INVOICE    NO: 00004024
                                                                                           AKE CHECKS PAYABLE TO:
       D Denis Aktas, Atty.                                                     Valerie A. OTIara
       Sheehan Phinney Bass Grcen, PA
       255 State Street                                                        I Courthouse Way
       Boston, MA 02109                                                        Suite 3204
                                                                               Boston, MAA22I0
       Phone:                                                                   Phonc:


                                                                                vaohara@gmail.com

              E cnrvrrual I               crvn-                              04-12-2018                                  04-1 5-201   I
 case $tyle: 18'10236-FDS, PALOMAR TEcHNoLoctES, tNc. v MRS|sysrEMS, LLc
 ScheduLing Conference                       -    March     22,     2019



                                 OBIGINAL                          1ST COPY                       2ND COPY                      TOTAL
 CATEGORY
                         PAGES    PRICE     SUBTOTAL      PAGES     PRICE     SUBTOTAL    PAGES    PRICE                       CHARGES
                                                                                                              SUBTOTAL

 Ordinary

  1   4-Day

 Expedited                  17      5.45:         92.65                                                                                92.65

 ?:tl'
 Hourly

 Realtime                   17                    51.85                                                                                51.85
 Misc. Desc.
                                                                                                   MISC. CHARGES

                                                                                                               TOTAL                  144.50

                                                                            LESS DISCOUNT FOR LATE DELI

                                                                                                   TAX (lf Applicable)

                                                                                     LESS AMOUNT OF DEPOSIT

                                                                                                    TOTAL REFUND:

                                                                                                           TOTAL DUE:            $144.50
                                                          ADDITIONAL INFORMATION
   Full price mav be charged only if the lranscript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                                  CERTIFICATION
     certify that lhe transcripl fees charged and page lormat used comply wilh the requirements ol this court and the
      I
Judicial Conlerence of the United States.
SIGNATURE;                                                                                             DATE


(All orevious edilions
i:anbelled and should
                      Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 6 of 113


      AO44
      (Rev. 1 1i07)
                                                   UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                             INVOICE   NO: 00004082
                                                                                                     CHECKS PAYABLE TO
       Peter A. Nieves, Esq.                                                   Valerie A. O'Hara
       Sheehan Phinney Bass Green,           pA
       2-55 State Street
                                                                               I Courthouse Way
       Boston, MA 02109                                                        Suite 3204
                                                                               Boston, MA 02210
       Phone:
                                                                               Phone:


                                                                               vaohara@gmail.com
               fJ cRttvtrrunl        it        L                            08-28-201   B                                 08-29-2018
  Case       Style:    18-10236-FDS, PALOMAR TECHNOLOGTES lNC. v MRSTSYSTEMS,
                                                         ,                    LLC
  Stat.us Conference - August 15, 20Ig


                                  ORIGINAL                         1ST COPY
  CATEGORY                                                                                      2ND COPY                        TOTAL
                          PAGES    PRICE     SUBTOTAL      PAGES   PRICE     SUBTOTAL       PAGES   PRICE      SUBTOTAL        CHARGES
  Ordinary

  1   4-Day

  Expedited                 20       5.45       109.00
                                                                                                                                   109.00
  Daily

  Hourly

  Realtime

 .Misc. Desc.
                                                                                                    MISC. CHARGES

                                                                                                                TOTAL:            109.00

                                                                           LESS DISCOUNT FOR LATE DELIVERY

                                                                                                    TAX (lf Applicabte)

                                                                                    LESS AMOUNT OF DEPOSIT

                                                                                                     TOTAL REFUND

                                                                                                            TOTAL DUE      $109.00
                                                   AD D ITIONA L N FOR MA T toN
   Full pflce may be charged only if the tra nscript rs delivered
                                                                   within the req uired ti me fram e. F or exampl A if an order
for EX pedited transcript ts not completed and delivered
                                                           wit h n seven (7) calendar days payment would be
          de       rate                                                                                            at rh e


   I qertiry tha.he transcript rees _charoed and
JudicialConference of the United StateJ.--     '        - pag"c?i;5Jt*li"h,, y with the requirements of this court and the
SIGNATURE:
                                                                                                        DATE
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 7 of 113
            Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 8 of 113


   A044
   (Rev. I r/07)
                                                     UNITED STATES DISTRICT COURT
                                                               FOR THE
                                                              INVOICE    NO: 00004l. 15
                                                                                                     CHECKS PAYABLE TO:
       Petel A. Nieves, Esq.                                                       \zalerie A. O'Hara
       Slrcchan Plrinney llaws Creen, PA
       255 State Strcet                                                            I Courthouse Way
       Boston, MA 02109                                                            Suite 3204
                                                                                   Bo.ston, MA 02210
       Phone:                                                                      Ithonc:




            lx cnrurrunl lll               crvrr-                                10-24-2018                                1 1   -05-201 8
  Case      style: 18"10236'FDS,      PALOMAR TEcHNoLoctES, tNC. v MRSt                      sysrEMS LLc
  Heari.ng * October 23, 2018 - 2g pages
  Markman hear:i.ng - Octc>ber: 24, 20jg - 109 pages


                               ORIGINAL                             lST COPY                       2ND COPY
  CATEGORY                                                                                                                            TOTAL
                      PAGES PRICE              SLJB]'OTAL   PAGE$   : PtltCE I   SUBIOTAL      PAGES PRICE SUBTOIAI                 CHARGES
  oldlnarv
  .14-Day
                         137        2.57   t      352.09                                                                                 352.09

                                                                                                               ,
  -ExRedited                                                                                               ..t..
  Daily                                                                                                        l



  Hourly

  Realtime

 Misc. Desc.
                                                                                                     MISC. CHARGES:

                                                                                                                   TOTAL:               352.09

                                                                            LESS DISCOUNT FOR LATE DELIVERY

                                                                                                    I AX (tt Appticabte)

                                                                                         LESS AMOUNT OF DEPOSIT

                                                                                                     TOTAL REFUND

                                                                                                           TOTAL DUE:                 $352.0e
                                                   AD DITIONAL IN FOR MA T loN
    Full pflce may be charged only if the transcript ts delive red
                                                                   with ln the req u red lime fram e F or exa mple, if an order
{or expedited transcripl is not completed and delivered wil h tn
                                                                   sevon (71 calendar days payment would be al the
o rd               rate

                                                                CERTIFICATION
   I certify that the transcripl fees charqed and oaoe tormat used
                                                                   compry with the requiremenrs of this court and the
Judicial Conference of the United States.
srcNATune
                                                                                                        DATE


                    ol this fom are
                    be deslroyed)
               Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 9 of 113


A044
(Rev. 11/07)                                  UNITED STATES DISTRICT COURT
                                                        FOR THE
                                                      INVOICE NO:      00004116
                                                                                 MAKE CHECKS PAYABLE TO:
 Brian Paul Gearing, Ph.D.                                               Valerie A. O'Hara
 Crowell Moring
 515 South Flower Street                                                 1 Courthouse Way
 Los Angeles, CA 90071                                                   Suite 3204
                                                                         Boston, MA 02210
  Phone:                                                                 Phone:

                                                                         vaohara@gmail. com
                                                      DATE ORDERED:                            DATE DELIVERED;
          H CRIMINAL                □ CIVIL                            11-05-2018                                  11-05-2018

Case Style: 18-10236-FDS. PALOMAR TECHNOLOGIES, INC. v MRSl SYSTEMS, LLC
Hearing - October 23, 2018 - 28 pages
Markman Hearing - October 24, 2018 - 109 pages


                               ORIGINAL                      1ST COPY                    2ND COPY                           TOTAL
CATEGORY                         PRICE    SUBTOTAL   PAGES    PRICE     SUBTOTAL     PAGES   PRICE          SUBTOTAL       CHARGES
                       PAGES

Ordinary

14-Day                                                 137      0.90       123.30                                               123.30

Expedited
Daily
Hourly

 Realtime

Misc. Desc.                                                                                   MISC. CHARGES:

                                                                                                             TOTAL:          123.30

                                                                       LESS DISCOUNT FOR LATE DELIVERY

                                                                                             TAX (If Applicable)

                                                                                   LESS AMOUNT OF DEPOSIT

                                                                                              TOTAL REFUND

                                                                                                      TOTAL DUE              $123.30

                                                  ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an ordei
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                         CERTIFICATION
    I certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                           DATE

                                                                                                                       1
                                                                                                                            tt
(All previous editions of this form are
cancelled and should be destroyed)
                 Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 10 of 113


Shuffield, Sherry

From:                                     Chow, Kaman
Sent:                                     Monday, November 5, 2018 11:55 AM
To:                                       Shuffield, Sherry
Subject:                                  Check Request for Today
Attachments:                              00004116.pdf; W-9.pdf



Hi Sherry,

Could you please cut me out a check of $123.30 made payable to Valerie A. O'Hara today? This is for the 10/23/2018
and 10/24/2018 hearing transcripts in the Palomar v. MRSI matter (CAM: 114300.04).

Thanks,

Kaman

Kaman Chow
Senior Paralegal
KChow(Scrowell.com
Direct: 1.213.443.5585 | Office: 1.213.622.4750

Crowell & Moring LLP | www.crowell.com
515 S. Flower Street, 40th Floor
Los Angeles, CA 90071

    14ea.se consider ihe environnient before printing this e-mail


Crowell & Moring LLP
Privileged and Confidential
Attorney-Client Communication
Attorney Work Product

This message contains privileged and confidential information. IF IT WAS SENT TO YOU BY MISTAKE, DO NOT READ
IT. Instead, please notify the sender (or Dostmaster@.crowell.com) by reply e-mall, and delete this e-mail. Unauthorized
dissemination, forwarding or copying of this e-mail is strictly prohibited.




                                                                    1
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 11 of 113



   United States District Court                                                                            Dare: 111211201"8
   District of Massachusetts                                                             Invoice NUntber: 201800069
                                                                                              Re:1:1B-cv-10230-FDS

   To:                                                         Make Checks Payable To:
   Robert Ronald Lucic, Esq.                                   Linda Walsh
   Sheehan Phinney Bass & Green                                Otficial US Court Reporrer
   1000 Ehn Strret, 1.71h Floor                                8lr.l / Ibx tD: 45-d643349
   lvlanchesrcl.   I'i   H, 0310t.                             .john J. Voakley tJnit(td Sialgs C'']rrrthonse
   Phone: {603) 627-8i3ij                                      i Courlholse uJay, Suite 5-205
   Fax: (00:J) 62?-8121                                        goslrn. MA, 02210
   Email: rlucic@sheohan.com                                   Email: llvalshsteno@gmail,corn


   Case Details:
   Case Nunber: 1: 18.(:v-1.0236-t:OS                          Proceeding Oate: i'J0v 19. 201u
   Case lide: FRlonlar Technologies, tnc. ys. naRgt Syslems,   Courthousc: John J. Nloakley Courrhouse
                                                               Judge HeRring Casei l-lonorahle M({riiune B. llDwlsr
   Casc Descrlplion : fvtotiotr llearing
   Crirrinal o. Civil: Civil


   Transcripts:
   Dare Ordered: No.r 20, 2018
   Dalc Deliveredi Nrrv         ?1., 201.8
   Transcripls Requested 8y: Karer Mofin


   Charges:

     Page Type                               Page Count                   R   Rte                Sub-Tolal

     Daily Original                          43                           66.05                  $?6C.15




   Toralr 9:60.13



   Amount Due: $260.15


   Notes




   ls/ Linda Vllalsh
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 12 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 13 of 113



    United Sta.tes District Couit                                                                                     |Jal(,-:1,2lt2l20LA
    District of Massachusetts                                                                      lnvoice Nunrber: 201800084
                                                                                                         Re:    L    :1.8-CV-L0236-FDS

    To:                                                                 Make Checks Payable To:
    Jarres P. Harris, Esq,                                              Linda M,lalsh
    Sh€ehan Phinnoy Bass & Grcen                                        Otncial US Court Reportot
    '1000 El,n Sl{eet, 1.7th Floor
                                                                        [:lN / fax lD:4$-46.3349
    i\,lanchesler. NH, 031.01                                           John J. irrrakle_v Ufi;ted Siales Ciosnhotrse
    Phonc: (60!) 527-8r.52                                              1 Co.rlho(s,j \4,'av, Suiio 5-205
    Email : iharis@sheehan.com                                          go$lo!:, tviA, ()ii210
                                                                        EnrRil : llr,alshsleoo@grilail.com


    Case Details:
    case Nu rlber: 1: l{l-CV-1c2:J6.r:Ds                                Proceeding Date: Dec 10, 2C1t)
    Case Title: Falo0tar Tech|ologies, lnc, vs. MFSI Syslems.           Cou lthouse: ,lchn J. l',{oakls), Cil{thouse
    LLC                                                                 Judge Hearlng Case: Honorable M({ianlte B. g0lvlFr
    Case Dcscriptioo: Moiioo l{earillg
    Criminal or Ciyi,: Civil


    Transcripts:
    Date Ordeled: t)ec 12, ?018
    Dale Delivefed: D*c :12.,2e1.$
    l ranscri pts Req uested By: Rol)ilt \Jtlilkes, f >arirleoal


    Charges:

      Page Type                                            Page Count                    hate                  Str   b-Total


      Expedired 1si Copv                                   12                            $0.90                 510.i10




    Total: $10.{lc



    Anlount Due: $L0.80


    Noles




   ls/ Linda Walsh
               Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 14 of 113




    AC{{
    (i:lov. 1 1iC7)
                                                           UNITED STATES DISTRICT COURT
                                                                            FOR     TfE
                                                                 INVOICE       NO: 00004153
                                                                                                          E CHECKS PAYABLE TO:
        Robert R. Lucic, Esq.                                                           Vaielie A. O'Hara
        Sheehan, Phinney, Bass & Green -NH
        1000 Elm Street                                                                 I Courthouse Way
        Manchester, NH 03101                                                            Suitc 3204
                                                                                        Boston, MA 02210
        Phone:
                                                                                        Phone:


                                                                                        vaohara@gmail.com
               T      OB|MINAL [x-                crvtt_                             01"31-2019                                  a2-04,2019
  Case Style; 18-10236-FDS, PALOMAR TECHNOLOGTES, tNC. v MRSt SYSTEMS,
                                                                       LLC.
  Motion Hearing * J anuary 31, 2019


                                      ORIGINAL                          1   ST COPY                   zND COPY
  CATEGORY                                                                                                                             TOTAL
                           PAGgS          PRICE     SUBTOTAL   PAGES        PRICE     SUBTOTAL    PAGES    PAICE      SUBTOTAL        CHARGES
  Ordinary

  14-Aay

  Expedited                                                       9,9        3.17       310.66                                           310.66
  Daily

  Hourly

  flealtirne

 Misc. Desc.
                                                                                                           MISC. CHARGES

                                                                                                                       TOTAL:

                                                                                    LESS DISCOUNT FOR LATE DELIVERY;

                                                                                                          TAX (lf Applicabte)

                                                                                             LESS AMOUNT OF DEPOSIT

                                                                                                            TOTAL REFUND

                                                                                                                   TOTAL DUE:           $310 66
                                                  ADO IT ONAL IN FOR MATION
   Ful price may be charged o n y if the transcript is dolivered withi n
                                                                         the req u ired time frame. For example, ll an order
for expedited transcript s nol co mpleted and delivered within seven (7)
                                                                            calendar d ays , payment would be at the
                  rate
                                                                       CERTIFICATION
    Icedify that the transcript fees charqed and oaoe format used comply with
Judicial Conlerence 01 the United States.                                     the requiremenrs of this court and the



                        ol lltis   lofi   ars
                        Da deslroyr:t!)
           Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 15 of 113


Connelly Reporting & Video Services, lnc.
32 Gault Rd
Bedford, NH 03110
(603) 472-5745


 lnvcice                                                                         INVOICE #\3426
                                                                                            :__
                                                                                       DATE 03/06/2019


          BILL TO
         James P. Harris, Esquire
         Sheehan, Phinney, Bass +
         Green
         1000 Elm Street
         Manchester, NH 03101


                              PLEASE DETACH TOP PORTION AND RETURN WITH YOUR PAYMENT


TAX tD XX-XXXXXXX
dd




Palomar Technologies, lnc. v MRSI Systems, LLC                                                           't75.00

Date: February Z0,2O1g
Attendance Fee:
8:00 p.m. Conference Call
March 6, 2019 3:00 p.m. Scheduled Conference Call - No Charge



                                                          BALANCE DUE
                                                                                                    $175.00
                 Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 16 of 113


 A044
 (Rev. 11/07)                                   UNITED STATES DISTRICT COURT
                                                    FOR THE 1ST DISTRICT
                                                                                                             n <^500-oof
                                                       INVOICE NO:       20192 67 9
                                                                                      -MAKE CHECKS PAYABLE TO:
   Paul Gearing                                                            Debra M. Joyee, RMR, CRR *”"■
   Crowell & Moring- NY                                                    Offieial Court Reporter
   590 Madison Ave                                                         John J. Moakley U.S. Courthouse
   20th Floor                                                              1 Courthouse Way, Room 5204
   New York, NY 10022
   Phone: (212) 895-4325
                                                                           Boston, MA 02210
                                                                           Phone:                  , „
                                                                                                                                 50
                                                                                                       \jT
                                                                           joycedebra@gmail. com
                                                       DATE ORDERED:                              DATE DELIVERED:
           □ CRIMINAL                [7 CIVIL                            03-05-2019                                 03-05-2019
 Case Style: 18-10236-FDS, Palomar Technologies v MRSI Systems
 3/1/2019 Transcript of Motion Hearing before Hon. Denise J. Casper



                                ORIGINAL                      1ST COPY                     2ND COPY                       TOTAL
 CATEGORY               PAGES     PRICE    SUBTOTAL   PAGES    PRICE      SUBTOTAL     PAGES   PRICE     SUBTOTAL        CHARGES

 Ordinary                                                23      0.90        20.70                                               20.70

 14-Day

 Expedited

 Daily
 Hourly

 Realtime

 Misc. Desc.                                                                                   MISC. CHARGES

                                                                                                           TOTAL                 20.70

                                                                        LESS DISCOUNT FOR LATE DELIVERY

                                                                                               TAX (If Applicable)

                                                                                 LESS AMOUNT OF DEPOSIT

                                                                                                TOTAL REFUND

                                                                                                       TOTAL DUE             $20.70
                                                  ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an ordei
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                         CERTIFICATION
    I certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:
                                           Debra M. Joyce                                                       03-05-2019
(All previous editions of this form are
cancelled and should be destroyed)
                Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 17 of 113


    Connelly Reporting & Video Services, lnc.
    32 Gault Fld
    Bedford, NH 03110
    (603) 472-s745

                                                                                              6 scsc
     lnvoi*s                                                                          tNVorcE
                                                                                            onre\rr#or   e



              BILL TO
              Peter A. Nieves, Esquire
              Sheehan Phinney Bass +
              Green PA
              1000 Elm St FL 17
              Manchester, NH 03101 1730
              USA


                                   PLEASE DETACH TOP PORTION AND RETURN WITH YOUR PAYMENT


    TAX lD XX-XXXXXXX
    dd

:




    Palomar Technologies lnc. v MRSI Systems      LLC                                                         95.00
    Date: March 1 1, 2019
    Attendance Fee:

    EXPEDITED DELIVERY

    Original & 1 Copy Conference CallTranscript

    emailed on 3-14-19
    Hard Copies via   USPS                                                                                   318.7J


                                                                BALANCE DUE
                                                                                                         $413.73
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 18 of 113


       United States District Court                                                                                                               Date: 04/0112019
       District of Massachusetts                                                                                                      lnvoice Number: 201900162
                                                                                                                                           Re: 1:18-cv-1-0236-FDS


    To:                                                                                        Make Checks Payable To:
    James P. Harris, Esq.                                                                     Linda Wdsh
    Sheehar Phinney Bass & creen                                                              Official US Court Reporter
    1000 Elm Street, 17th Fl6or                                                               EIN / Tax lD: XX-XXXXXXX
    Manchestel, NH, 03]-01                                                                    John J. Moakley United Stales Courthouse
    Phone: (603) 627-BLs2                                                                     1 Counhouse Way, Suite 5-205
   Email l iharris@sheehan.com                                                                Boston, MA, 022:.0
                                                                                              Email : lwalshsteno@gmail.com


    Case Details:
   Case Nu mber: 1: 18-cv-l-0236-FOS                                                          Proceeding Date: t!4ar 25, 2019
   Case Tille: Falomar Tecnologies, lnc. vs. MRSt Systems,                                    Courthouse: John J. Moakley Counhouse
   I   nc.                                                                                    Judge Hearing Case: HonoraLlle Madanre B. Bowler
   Case Descriplion: Motion Hearing
   Criminal or Civil: Civil


   Transcripts:
   Date Ordered: Apr 01. 2019
   Date Delivered: Apr 01, 201.9
   Transcripts Requested By: Robin Wilkes


   Charges:

        Fage Type                                              Page Count                                        Rate                              Sub-Total


        Daily 1si Copy                                         79                                                $1.20                             $94.80




   Total: $94.80



   Amount Due: $94.80


   Notes
   Eull pdce may be charged only i{ the tnnscript is delivered      sithin the @quired lime fame.   For   exadple, lf   in   order lor etpcdited   trsrctipt is   not conlpleted and


   th€ reqliremenb of   lhit cofr   and lhe   Jldicial ConleEnce of the Unite..l States, I am kindly requestino lhat payrent ts nade $ithin ilo days of Eceipt of invoice,


   /s/ Linda Walsh
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 19 of 113

 United States District Court                                                                                                       Date: 04/10/2019
 District of Massachusetts                                                                                               Invoice Number: 201900184
                                                                                                                              Re: 1:18-cv-10236-FDS

 To:                                                                                    Make Checks Payable To:
 Zachary Ian Ruby, Esq.                                                                 Linda Walsh
 Crowell & Moring LLP                                                                   Official US Court Reporter
 1001 Pennsylvania Avenue NW                                                            EIN / Tax ID: XX-XXXXXXX
 Washington, DC, 20004                                                                  John J. Moakley United States Courthouse
 Phone: (202) 654-6725                                                                  1 Courthouse Way, Suite 5-205
 Email: zruby@crowell.com                                                               Boston, MA, 02210
                                                                                        Email: lwalshsteno@gmail.com


 Case Details:
 Case Number: 1:18-cv-10236-FDS                                                         Proceeding Date: Mar 26, 2019
 Case Title: Palomar Technologies, Inc. vs. MRSI Systems,                               Courthouse: John J. Moakley Courthouse
 LLC                                                                                    Judge Hearing Case: Honorable Marianne B. Bowler
 Case Description: Telephone Conference
 Criminal or Civil: Civil


 Transcripts:
 Date Ordered: Apr 10, 2019
 Date Delivered: Apr 10, 2019
 Transcripts Requested By: Kaman Chow


 Charges:

   Page Type                                          Page Count                                      Rate                         Sub-Total


   Daily Original                                     6                                               $6.05                        $36.30




 Total: $36.30



 Amount Due: $36.30


 Notes
 Full price may be charged only if the transcript is delivered within the required time frame. For example, if an order for expedited transcript is not completed and
 delivered within seven (7) calendar days, payment would be at the ordinary delivery rate. I certify that the transcript fees charged and page format used comply with
 the requirements of this court and the Judicial Conference of the United States. I am kindly requesting that payment is made within 30 days of receipt of invoice.



 /s/ Linda Walsh
                     Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 20 of 113




           Veritext Corporate Services, lnc.
           290 West Mt. Pleasant Ave, Suite 2260
                                                                                                      VEreITEXT
                                                                                                           ry
           Livingston NJ 07039
           Tel. 973-410-4098 Fax. 9734't 0-1 31 3
           Fed, Tax lD:XX-XXXXXXX                                                                                              LEGAL SOLUTIONS



         Bill To:     James P. Hanis Esq.                                                                                      lnvolce #:             cs3782569
                      Sheehan Phinney Bass + Green, PA
                      1000 Elm Street                                                                                     lnvolce Datel                 511712A19
                      Manchester, NH,03101                                                                                Balance Due:                    $600.40
                                                                                                                              Agency#:                     215191
          Gase:             Palomar v. MRSI
          Job #:        3377443 | Job Date: 41412019 | Delivery: Normal
          Bllllng Atty: James P. Hanis Esq.
          Locatlon: *TELEPHONIC.*
                            **TELEPHONIC**
                            Manchesier, NH
         Sched      Atty:   James P. Hanis Esq. I Sheehan        Bass + Green, PA

                                                                                                                 Quantlty              ?rlce              Arno,unt
           Telephonic MEET-AND-                    Transcrlpt Expedited    Medical,
                 CONFER                              or Video                                   Page                 95.00             $6.32              $600.40
             Notec: Deposition Time 17:30-19:37                                                                                        Toia{:




                                                                                                                                                          $600.40
                                                                                                                       g0 days agroo lo pay all collocilon cosb,
                                                                                      .per month. Accounb unpald aftor
                                                                                      be mede alter 90 days, For more lnfurmaflonon dtargos rolatod to our servlcss




                                                                      Please remit payment to:
                                                                                                                               lnvoica #:            cs3782569
                 ,     To pay online, go to
                                                                                  Veritext                                        Job #:                3577463
                        www.veritext.com                                     P.O.Box71303                                lnvoice Date:                 511712015
8423:l            Veritext accepts all major credit cards                 Ghicago lL 60694-1303
              (Amorican Express, Mastercard, Msa, Discover)                                                                     Balance:                 $600./t{l
                  Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 21 of 113



   AO44
  (Rev. 1 1/07)
                                   UNITED STATES DISTRICT COURT
                                               FOR THE
                                         INVOICE NO: 000042I1
                                                                   KE CHECKS PAYABTE TO:
   Peter A. Nieves, Esq.                               Valerie A. O'Hara
   Sheehan, Phinney, Bass & Grcen -NH
   1000 Elm Street                                     I Courthouse Way
   Manchester, NH 03101                                Suite 3204
                                                       Boston, MA 02210
   Phone:                                                                       Pltone   :




                                                                                vaohara@gmail.com

            fl cntutrunl             lx-   crvrr-
                                                         DATE ORDERED:
                                                                              05-22-2019
                                                                                                            DATE DELIVERED:
                                                                                                                               05-22-2015
 case     style:   18-10236-FDS, PALOMAR TECHNOLOG|ES, tNC. v MRSIsysrEMS, LLc
 Motion Hearing - May 17, 20Ig


                               ORIGINAL                         1ST COPY                                2ND COPY                     TOTAL
 CATEGORY
                       PAGES      PRICE      SUBTOTAL   PAGES    PRICE         SUBTOTAL         PAGES    PRICE      SUBTOTAL        CHARGES
 Ordinary

 14-Day

 Expediled                                                 31      0.90            27.90                                                    27.90
 Daily

 Hourly


 Realtime

 Misc. Desc.
                                                                                                         MISC. CHARGES

                                                                                                                      TOTAL:                27.90

                                                                          LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                         TAX (lf Applicable)

                                                                                             LESS AMOUNT OF DEPOSIT

                                                                                                          TOTAL REFUND:

                                                                                                                 TOTAL DUE:             $27.90
                                                        ADDITIONAL       IN   FORMATION
   Full price may be charged only if.the transcript is delivered within the required time frame. For example, if an order
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would Oe it tire
ordinary delivery rate.
                                                   CERTIFICATION
           that the transcript fees charqed and page format used comply with the requirements of this court and the
    I certify
Judicial Conference of the United States.
SIGNATURE:                                                                                                   DAT€


                     of this fortn are
                     be destroyed)
                         Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 22 of 113




            Veritext Gorporate Services, lnc.
            290 West Mt. Pleasant Ave, Suite 2260
                                                                                                                      VH RITH XT
            Livingston NJ 07039                                                                                                                  LEGAL SOLUTICIN$
            Tel. 973-41 0-4098 Fax. 973-41 0-1 31 3
            Fed. Tax lD:XX-XXXXXXX




         BillTo:        James P. Harris Esq.                                                                                                  lnvoice #:               cs3800778
                        Sheehan Phinney Bass + Green, PA
                                                                                                                                           lnvoice Date:                   6t1t2019
                        1000 Elm St.
                        Manchester, NH, 03105-1 700                                                                                        Balance Due:                       $78.98


          Case:              Palomarv. MRSI
          Job #:              3402112 | Job Date: 512412019 | Delivery: Expedited
           Billing Atty: James P. Harris Esq.
           Location:         Dial ln Number - (866) 459-4778
                             Participant Code - 4382309
                             , NY 1 1501
          Sched     Atty:    James P. Harris Esq. I Sheehan Phinney Bass + Green, PA



                                                    Original with 1 Certifled Transcript                         Page                   9.00             $2.91                $26.19
                   Teleconference                   Transcript - Expedited Fee                                   Page                   9.00             $1.75                $15.75
                                                    Shipping & Handling                                        Package                  1.00           $37.04                 $37.04
                Notes:     CHUBB 4 DAY EXPEDITE                                                                                                                               $78.98
                                                                                                                                                                                $0.00
                                                                                                                                                                                $0.00
                                                                                                                                                                                $0.00
                                                                                                                                                                              $78.98
        TERMS: Payable upon receipt. Accounts       30 days past due will bear a finance charge of 1 .5% per monlh. Accounts unpaid after g0 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after g0 days. For more information on charges related to our services
        please consult http://www.veritext.comiservices/all-services/services-information




                                                                                                                                               lnvoice #:              cs3800778
                                                                                            Please remit payment to:
                           To pay online, go to                                                       Veritext                                     Job #:                   3402112
                            www.veritext.com                                                    P.O. Box71303                               lnvoice Date:                  6t1t2019
                      Veritext accepts all major credit cards                                Ghicago lL 60694-1303
84233
                  (American Express, Mastercard, Visa, Discover)                                                                                   Balance:                   $78.98
                         Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 23 of 113




            Veritext Corporate Services, lnc.
            290 West Mt. Pleasant Ave, Suite 2260
                                                                                                                       VH RITE XT
            Livingston NJ 07039                                                                                              50LUrt0N5           r.EsAL
            T el. 973-410-4098 Fax. 973-41 0-1 31 3
            Fed. Tax lD:XX-XXXXXXX                                                                                       ry
         Bill   To:     James P. Harris Esq.                                                                                                   lnvoice #:               cs3802109
                        Sheehan Phinney Bass + Green, PA
                                                                                                                                            lnvoice Date:                 611012019
                        1000 Elm St.
                        Manchester, NH, 031 05-1 700                                                                                       Balance Due:                      $358.88


           Case:             Palomar v. MRSI
           Job #:        3405442 | Job Date: 512912019 | Delivery: Expedited
           Billing Atty: James P. Harris Esq.
           Location:         TelephonicDeposition
                             Dial in: 866-459-4778 | Pin: 4382309
                             , NY   1   1501
           Sched Atty:          Sheehan Phinney Bass + Green, PA



                                                    Original with 1 Certified Transcript                          Page                 61.00             $2.91               $177.51

                  Meet and Confer                   Transcript - Expedited Fee                                    Page                 61.00             $2.33               $142.13
                                                    Shipping & Handling                                        Package                   1.00           $39.24                 $39.24
                Notes: 2 DAY EXPEDITE                                                                                                                                        $358.88
                                                                                                                                                                                $o.oo
                                                                                                                                                                                $o.oo
                                                                                                                                                                                $0.00
                                                                                                                                                                             $358.88
        TERMS:      Payable upon receipt. Accounls 30 days past due will bear a finance charge of 1 .570 per month. Accounts unpaid after g0 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/servicesinformation




                                                                                                                                               lnvoice #:               cs3802109
                                                                                           Please remit payment to:
                           To pay online, go to                                                        Veritext                                    Job #:                   3405442
                            www.veritext.com                                                    P.O. Box71303                               lnvoice Date:                  6t10t2019
                      Veritext accepts all major credit cards                               Chicago lL 60694-1303
84233
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                   Balance:                  $358.88
              Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 24 of 113


     ao4{
     (Rev, I 1/0?)
                                                   UNITED STATES DISTRICT COURT
                                                             FOR THE
                                                            INVOICE   NO: 00004233
                                                                                                         CHECKS PAYABLE TO:
      Peter A. Nieves, Esq.                                                    Valerie A. O'Hara
      Sheehan, Phinncy, Bass            &   Green -NH
      1000 Elm Street                                                         I Courthouse Way
      Manchcster, NH 03          l0l                                          Suirc 3204
                                                                              Boston, MA 02210
      Phonc:                                                                  Phone:


                                                                              vaohara@gmail,com

              ij cnrurnnl [i' crvu                                         06-1 7-20    1   9                                  06-21 -201 9
    case     style:   18-10236-FDS, PALOMAR TEcHNoLoGtES, tNc. v MRS|sysrEMS, LLc
    Status Conference * June 13,                          2019



                                 ORIGINAL                         1ST COPY                              2ND COPY                      TOTAL
    CATEGORY
                         PAGES    PRICE       SUBTOTAL    PAGES   PRICE      SUBTOIAL           PAGES    PRIC6                       CHARGES
                                                                                                                    SUBTOTAL

    Ordinary

    14-Day

    Expediled               47         2.88      135.36                                                                                  135.36
    Daily

    Hourly


    Realtime

 Misc. Desc.
                                                                                                         MISC. CHARGES;

                                                                                                                     TOTAL:              135.36

                                                                          LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                         TAX (lf Applicable):

                                                                                       LESS AMOUNT OF DEPOSIT:

                                                                                                          TOTAL REFUND:

                                                                                                                 TOTAL DUE:            $135.36
                                                   AD DIT IONAT INFOR MA TION
   Full pnce m ay be charg ed only tf the transcript ls delivered within
                                                                         the req ut red time fram e. F or exa mple, if n order
for expedited transcript ts not completed and d e livered within seven (7)
                                                                             cale n da days, payment would be at the
ord               rate


.  ! gertify that the transcript fees-charsed
Judicial Conference of the United Statei.
                                                     - - o"n"tFJ;5tnrl"h,
                                                     "n, '
                                                                          ly with the requirements of this court and the

                                                                                                            OATE
                         Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 25 of 113




           Veritext Corporate Services, lnc.
           290 West Mt. Pleasant Ave, Suite 2260
           Livingston NJ 07039
                                                                                                                       VHI?ITHXT                  LHG,dL SOLUTIONS
           Tel. 973-41 0-4098 Fax. 973-41 0-1 31 3
           Fed. Tax lD:2O-3457913




         BillTo:        James P. Harris Esq.                                                                                                   lnvoice #:               cs3828591
                        Sheehan Phinney Bass + Green, PA
                                                                                                                                            lnvoice Date:                  612112019
                        1000 Elm St.
                        Manchester, NH, 031 05-1 700                                                                                        Balance Due:                     $245.1 6


          Case:              Palomarv. MRSI
            #:
          Job                3427633 | Job Date: 611912019 | Delivery: Normal
          Billing Atty:      James P. Harris Esq.
          Location:          Reporter will dial in 866-459-4778
                             Pin 4382309
                             NY, NYlOOO1
          Sched     Atty:    James P. Harris Esq. I Sheehan Phinney Bass + Green, PA



                                                    Original with 1 Certifled Transcript                          Page                 66.00              $3.12               $205.92
                        Meeting
                                                    Shipping & Handling                                         Package                  1.00           $39.24                 $39.24
                Notes:                                                                                                                                                        $245.1 6

                                                                                                                                                                                 $o.oo
                                                                                                                                                                                 $0.00
                                                                                                                                                                                 $o.oo
                                                                                                                                                                              $245.16
        TERMS: Payable upon receipt. Accounts 30 days        past due will bear a finance charge of 1 .50/o per month. Accounts unpaid after g0 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                lnvoice #:              cs3828591
                                                                                            Please remit payment to:
                           To pay online, go to                                                        Veritext                                     Job #:                  3427633
                            www.veritext.com                                                     P,O. Box71303                               lnvoice Date:                 6121120'.19
                      Veritext accepts all major credit cards                                Chicago lL 60694-1303
84233
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                    Balance:                 $245.16
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 26 of 113


   United States District Court                                                                      Date: 08/07/2019
   Massachusetts                                                                           lnvoice Number: 20190314
                                                                                                  Re: Palomar v. MRSI

   To:                                                            Make Checks Payable To
   James P, Harris                                                Joan M. Daly, RMR, CRR
   1000 Elm Street                                                Ofiicial US Courl Reporter
   P.O. Box 3701                                                  EIN / Tax lD: XX-XXXXXXX
   Manchester', New Hampshire, 03105                              United States District Coun
   Phone: (617) 897-5600                                          1 Counhouse Way, S5507
   Email : iharris@sheehan.com                                    Boston, lVassachusetts, 02210
                                                                  Phone: (919) 946-4214
                                                                  Emai I : ioanmdaly62@gmail.com



   Case Details:
   Case Number: 18-cv-10236-FDs                                   Proceeding Date: Jul 17, 2019
   Case Title: Palomar vs. MRSI                                   Courthouse: Boston
   Case Description; Transcript ol hearing held on 7/17119-       Judge Hearing Case; F. Dennis Saylor, lV
   Criminal or Civil: Civil


   Transcripts:
   Dale Ordered: Jul 19, 2019
   Date Delivered: Aug 05, 2019
   Transcripts Requested By: James Harris


   Charges:

     Page Type                                       Paqe Count                 Rate               Su   b-Total


     Ordinary 1st Copy                               22                         $0.90              $19.80




   Totalr $19.80



   Amount Due: $19.80


   Notes
   Payment due immedia(ely upon receipL Thank you.



   /s/ Joan Daly
    Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 27 of 113



                 Bond Court Reporting
                 P.O. Box 4l
                 Foirlroven, MA
                 508.984.7003
                               I

                                   A27 19-041 I             INVOICE
                 judy@bondcourtreportin g,com
                                                           lnvoice    #:
                                                                     5463
                                                       lnvoice Date: 712412019
           BillTo:
                                                        Fequisition:
            $heehan Phinney Bass Green, P.A.
            1000 Elm Street                             Fequestor;         RobinWilkes
            P.O. Box 3701                         Docket 61 18.cv-10236.FDS
            Manchester, NH 031 05"3701

                                                     Case: Palomar Technologies v MRSI


                                                                      r              I
                 I


  Court   Date   ;
                                      Delivery          Pages               Rate         Amount

7t22t19              copy                                        47                          56.40




                                                         Total                             $56.40

                                                         Payments/Credlts                   $0.00

                                                         Balance Due                       $56.40
      Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 28 of 113



                  Bond Coufi Reporting
                  2l Meodowloke Cir N
                  Loke Plocid, FL 33852-7077
                  508.984.2003
                                                                         INVOICE
                  ju   dy@bon   d   courtreporlin g.co m
                                                                    lnvoice   5493#:
                                                                lnvoice Oate: 9127l201g
              Blll To:
                                                                    Requlsition:
               Sheehan Phinney Bass Green, F"A.
               '1000 Elm $treet                                     Requestor: FrancesWhitaker
               P.O. Box 3701
               Manchester, NH 031 05-3701
                                                           Docket   6;   18-cv-10236-FDS

                                                              Caset Palomar Technologies v MRSI


     Couri Date                           Dellvery                  Pages              Rale          Amounl

:   ,9/23119           Capy                                                  30               1,20       36.00




                                                                     Total                             $36"00

                                                                     Paymentsl0redits                   $0.00

                                                                     Balance Due                       $36.00
                   Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 29 of 113

    AA44
    (R6v. 11n7't
                                                    UNITED STATES DISTRICT COURT
                                                              FOR THE
                                                            INVOICE    NO; 00004290
                                                                                        MAKE CHECKS PAYABLE TO:
     Ilelet: A. Nicrles, lisq.                                                  Valerie A. O'Hara
     $lr{:ehan" I}hinney. Bass & Grecn,N}I
     1000 Elnr Stlc.et                                                          I Courthouse Way
     Manchestcr, Nl{ 0310I                                                      Suite 3204
                                                                                Boston, lvIA A2210
     llhonc;                                                                    Phone:




             fl    cnrurrunl [T cvl                                          10-01-201S                                 I 0-04-201   I
  Gase       style:   1B-10236-FDs, PALOMAR TEcHNoLoctEs, tNC. v MRst sysrEMS, LLc
  Motion Hearing - October L, 20Ig


                                    ORIGINAL                       1ST COPY                   2ND COPY
  CATEGORY                                                                                                                     TOTAL
                         PAGES       PRICE     SUBTOTAL   PAGES     PRICE     SUBTOTAL    PAGES   PRICE      SUBTOTAL         CHARGES
  Ordinary

  14-Day

  Expedited                   111      3.18      352,98
                                                                                                                                     352.98
  Daily

  Hourly

  Realtime

 Misc. Desc.
                                                                                                  MISC. CHARGES:

                                                                                                              TOTAL:                 352.98

                                                                            LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                  TAX (lf Applicabte):

                                                                                     LESS AMOUNT OF DEPOSIT

                                                                                                   TOTAL REFUND

                                                                                                          TOTAL DUE:            $352.98
                                                     ADDITI o NAL NF OR MATI ON
   F ul price m ay be charged only if the tra nscri pt is del ivered with tn the req ur red
                                                                                            ti me frame. For
for exFed ited tran script ls not com pleted d nd de ivered with tn seven 7) calen dar days, payment exam
                                                                                                                   ple if an ord et
                                                                                                           wou td be at the
ordina       d        rate.

                                                                  CERTIFICATION
   I certify that the transcript fees          and page format used comply with the requirements of this court and the
                                      -charged
JudicialConference of the United StateJ.
SIGNATURE:
                                                                                                      OATE
                  Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 30 of 113



   AO44
  (Rev, 1 1/07)
                                                UNITED STATES DISTRICT COURT
                                                          FOR TI-IE
                                                              TNVOICE   NO    J0004292
                                                                                            MAKE CHECKS PAYABLE TO
    Peter A. Nieves, Esq.                                                           Valerie A. O'I{ara
    Sheehan, Phimrey, Bass         & G.een -NI{
    1000 Elm Street                                                                I Courthouse Way
    Manchester, NI"I 0310I                                                         Suite 3204
                                                                                   Boston, MA 02?l-0'
    Phonel
                                                                                   Phone:


                                                                                   vaoh

             f    cnrvrrunl lx. crvrr-                            ORDEREO:
                                                                              1   0-07-201 9
                                                                                                                   DELIVEREDI
                                                                                                                                1   0-08-201   I
 Case Style:'18-10236-FDS, PALOMAR TECHNoLOGtES, tNc. v MSRtSYSTEMS,
                                                                     LLC
 Status Conference           October-    201,9           7,


                               ORIGINAL                            1ST COPY                            2ND COPY
 CATEGORY                                                                                                                                TOTAL
                      PAGES     PRICE     SUB'I'OTAL      PAGES      PRICE        SUBTOTAL     PAGES    PRICE        SUBTOTAL           CHARGES
  Ordinary

  14-Day
                         ,2E
 Expedited                        3.18        '111,30
                                                                                                                                               111.30
 Daily

 Hourly

 Realtime

 Misc. Desc,
                                                                                                        MISC. CHARGES:

                                                                                                                       TOTAL:                  1   11.30

                                                                             LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                        TAX (lf Applicable)

                                                                                          LESS AMOUNT OF DEPOSIT

                                                                                                         TOTAL REFUND:

                                                                                                                TOTAL DUE                  $1      1   1.30
                                                    AD DITI ONAL N F OR MATI ON
   Full pnce m aY be charg ed only if the tran script ts d elivered with n the req u ired time
                                                                                               frame. F or exa mpl A if n o rd et
for expedited tra n script ls not completed and de ivered with in s even (7) Ud enda d ays payme
                                                                                                      nt wou ld be at the
ord tn             rate.
                                                                  CERTIFICATION
    I certify that the transcript fees-charged         and page format used comply with the requirements                   of this court and the
Judicial Conference of the United Statei.
SIGNATURE:
                                                                                                            DATE
                        Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 31 of 113


    AO14
   in.v.       1/c7)
           r
                                      UNITED STATES DISTRICT COURT
                                                  FOR THE
                                            INVOICE NO: CtCOl?9e
                                                                     AKE CHECKS PAYABLE TO:
    Peter ,4. Nievcs, llsq.                               Valeric A. O'FIara
    Sheehan, Plrinney. Bass & Greerr -NH
    1000 Ehn Streer                                       I Courthouse Wa1.
    Manchester, NI-I 03 I 0l                              Suite 3204
                                                                                      Boston, MA 02?10
    Phonc;                                                                            Phonc:


                                                                                                    com
                a-.
                i*i CRIMINAL :X                     CIVIL                          10-16-2019                                     1   0-1 9-20   1   I
  Case         $tyle:    18"10236-FDS, PALOMAR IECHOLOGIES, INc. v MSRI SYSTEMS.
                                                                                 tLC
  Daily                Copy   Trial          D   ays !, 2 anC 3 * 0ctober 16, 1?                    and 18         ,    2A'r9



                                      ORIGINAL                            lST COPY                      2ND COPY
  CATEGORY                                                                                                                                  TOTAL
                              PAGES    PRICE          su6ToTAt    PAGES   PRIC€     SUBTOiAL    PAGES    PRICE         SUBTCTAT            CHARGES
  Qrdinary

  14-Day

  Expedited

  Daily                        368           3.63      1,335.84                                                                              1,335.84
  Hourly


  Realtime

 Mlsc. t)esc.
                                                                                                         MISC. CHARGES:

                                                                                                                        TOTAL:               1,335.84

                                                                                  LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                         TAX (lf Applicabte):

                                                                                           LTSS AMOUNT OF DEPOSIT

                                                                                                          TOTAL REFUND

                                                                                                                 TOTAL DUE                 s1,335.84
                                                       AD DI TIONAL IN F OR MA T IO N
   Full pnce n1 ay be cha rged only it the tra n s cript
                                                           delivered within the required tim A fram  For: exam ple, an order
fo eXpe dited tra l'l ript is noi com pleted g nd de tve ted
                                                               within seven \71 ca lenda days, paym ent wou td be   the
ordina d            ra

                                                                      CERTIFICATIO N
   I certifu that ihe transcript fees
                                  -charged
Judicial Conference of the Unrted Staiei- -                  and
                                                             - page formatl used- comply with the requirements of this court and the
                                                                                                            CATE


                          ol this fcnn are
                          be dest$yed)
  Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 32 of 113




TRANSCRIPTION PLUS                                  WORK INVOICE
1334 Elm Street
Leominster, MA 01453
(e78) 466-e383




TO:
Sheehan Phinney Bass & Green, PA                DATE: l2l30lI9
ATTN:  Frances Whitaker                  REFERENCE: Palomar Technologies v
1000 Elm Street, lTth Floor                         MRSI Systems
Manchester, NH 03101                         TERMS: Due upon receipt



DATE          JOB DESCRIPTION              CHARGES CREDITS BALANCE
t2l30lt9      Copy - Motion Hearing of
              December 20,2019
              (23 pages @.90 per page)     $20.70                $20.70




PLEASE MAKE CHECK PAYABLE TO:

Transcription Plus

THANK YOU!
                              Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 33 of 113


           AO11
          (R!r,   1   1&r)
                                                                 U N IT E D STA TE $ D STRI
                                                             F OR THE DIS TRIC T
                                                                                            cT coU RT
                                                                                   OF MA SSACH U S
                                                                           INVOICE   No;        0000189;
           I.ruces M, \L'hitaker                                                                        AKF CH E cKS P AYAB LE TO
                     t,lrinney Rass & Green (Nr.r)                                               N4ARIANNE KUSA.RYLL.
           ll::llll
           I000 lilnr Sftect, lTth
                                                                                                                       RI) R, CRR
                                                Floor
           Manchestcr, NH 03101                                                                  U.S, District Court
                                                                                                 595 Main Street Room             5t4A
          l)hone:
                                                                                                 Worcester, MA 0160g
                                                                                                 Fhone:         {.108) e19.33ee
                                                                                                 FAX            (508) e2q-3j9'
                                                                                                     ID:       {}4
                      II                                                 f)A
                      i._ I   CRIMI NAL          t-* c VI L
                                                                                            03- 1 0-2020
      Ca sg Style           SCVl 0236-FDS, Palornar Tech                                                                     03-1 3-2020
                                                               n olog
      ii T. p e di L e         -d a v f d n     r            r
                                  '-.1
                                                                                                  LC
                         ^,                          1 g IO ii a I Ino !L I c h
     t'/.
          = ,t il I"lne_) u o if !t (l l: o n                                   h e it .): rrv s b f CJ      Ma g i. s t.:: a t e .iurJcio
           I              f
                                              3 9 /- 0      3        I
                                                                   p ge       3 l      z L/
     i) !r t i:        e e lJg t- we en pa       l. tl  rt t4 6    f
                                                                     0 p e I pa ge i) p 1 J
                                                                                               3  pa v
                                                                                                       I
                                                                                                        Ll e
                                                                                                           t
     CATEGORY                                ORIGINAL
                                                                               1ST C OPY
                                     PA6ES    PRICE                                                                  2ND COPY
                                                          $UBTOTAL   PAGES      PRICE                                                             TOTAL
                                                                                            SUBTOTAL       PAOES
     Ordinary                                                                                                          PR'CE      SU8TOTAL       CHAf{GES

     1   4-Day

     Expedited
                                                                          73     3.25            237.25
    Daily                                                                                                                                          237.25

    Flourly


    Realtirne

   Misc. Desc.

                                                                                                                      MISC. CHARGES:


 #1 099634 0                                                                                                                      TOTAL:           237.25
                                                                                        LESS DISCOUNT FOR LATE
                                                                                                               DELIVER
           825
                                                                                                                     TAX (tf Appticable):

                                                                                                     LESS AMO UNT OF DEPOSIT

                                                                                                                      TOTAL REFUND:

                                                                                                      TOTAL DUE:            $237.25
   Fuli pnce may be charged                           AD DI TI ONAL lNFORMATIO
                                only if the tran script i$ de livered                  N
fo expedtted tran script                                              within the re quired time
                         ig not compl eted an d del                                             fr_a1ne, F9r example,
                                                      ivered wilh in seven (7 ca                                      if an order
                                                                                    endar da ys , payment would
                                                                                                                 be at the
                                                                          c ERTIFICA T 0 N
                                                       charged and page form
                                                                             at         u sed   comply with the req u, rements
                                                      States,                                                                  of th ls court a n d
SIGNAI'iJ,1E:                                                                                                                                         rh


                                                                                                                                    03-13-2020
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 34 of 113




    COMPOSITE EXHIBIT B-2
           DEPOSITION TRANSCRIPTS
    Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 35 of 113



    FEES FOR PRINTED OR ELECTRONICALLY RECORDED TRANSCRIPTS
             NECESSARILY OBTAINED FOR USE IN THIS CASE

                              DEPOSITION TRANSCRIPTS

                 DESCRIPTION OF COSTS                               AMOUNT OF COSTS
Deposition of Peter Cronin taken on September 26, 2018             $1,773.97
(Crowell)
Deposition of Peter Cronin taken on September 26, 2018             $2.031.47
(Sheehan)
Deposition of Jacques Coderre taken on March 26, 2019              $2,290.44
(Crowell)
Video to the deposition of Jacques Coderre taken on March 26,      $705.00
2019 (Crowell)
Deposition of Mike Chalsen taken on March 28, 2019 (Crowell)       $3,301.28
Video to the Deposition of Mike Chalsen taken on March 28,         $810.00
2019 (Crowell)
Deposition of Daniel Crowley taken on March 29, 2019               $1,468.33
(Crowell)
Video to the Deposition of Daniel Crowley taken on March 29,       $690.00
2019 (Crowell)
Deposition of Daniel Crowley taken on March 29, 2019               $1,383.33
(Sheehan)
Deposition of Terry Kramer taken on April 2, 2019 (Crowell)        $1,770.32
Video to the deposition of Terry Kramer taken on April 2, 2019     $660.00
(Crowell)
Deposition of Michael Gagnon taken on April 3, 2019 (Crowell)      $1,209.68

Video to the deposition of Michael Gagnon taken on April 3,        $660.00
2019 (Crowell)
Deposition of Peter Cronin taken on April 4, 2019 (Crowell)        $2,189.06
Video to the deposition of Peter Cronin taken on April 4, 2019     $690.00
(Crowell)
Deposition of Cyrlac Devasia taken on April 5, 2019 (Crowell)      $1,847.96
Video to the deposition of Cyrlac Devasia taken on April 5, 2019   $675.00
(Crowell)
Deposition of Rodney Brown taken on April 18, 2019 (Crowell)       $1,493.90

Video to the deposition of Rodney Brown taken on April 18,         $339.50
2019 (Crowell)
Deposition of John Brajkovich taken on April 22, 2019 (Crowell)    $3,403.95
Video to the deposition of John Brajkovich taken on April 22,      $968.00
2019 (Crowell)
Deposition of Allan Hass taken on April 23, 2019 (Crowell)         $2,043.45
Video to the deposition of Allan Hass taken on April 23, 2019      $568.25
    Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 36 of 113



                 DESCRIPTION OF COSTS                              AMOUNT OF COSTS
Deposition of Daniel Evans taken on April 24, 2019 (Crowell)      $4,806.90
Video to the deposition of Daniel Evans taken on April 24, 2019   $1,219.50
(Crowell)
Deposition of Carl Hempel taken on April 25, 2019 (Crowell)       $4,798.65
Video to the deposition of Carl Hempel taken on April 25, 2019    $964.25
(Crowell)
Deposition of Timothy Hughes taken on April 29, 2019 (Crowell)    $4,388.15

Video to the deposition of Timothy Hughes taken on April 29,      $889.50
2019 (Crowell)
Deposition of Zeger Bok taken on April 30, 2019 (Crowell)         $3,412.25
Video to the deposition of Zeger Bok taken on April 30, 2019      $889.50
(Crowell)
Deposition of Bruce Hueners taken on May 2, 2019 (Crowell)        $2,597.50
Video to the deposition of Bruce Hueners taken on May 2, 2019     $660.00
(Crowell)
Deposition of Jay Smith taken on May, 5, 2019 (Crowell)           $2,035.15
Video to the Deposition of Jay Smith taken on May, 5, 2019        $572.00
(Crowell)                                                         56,791.44
Deposition of Edward Wills taken on July 10,2019 (Crowell)        $2,913.90
Video to the deposition of Edward Wills taken on July 10,2019     $816.00
(Crowell)
Deposition o Steven Kunin taken on August 28, 2019 (Crowell)      $1,419.55
Video to the deposition o Steven Kunin taken on August 28, 2019   $603.50
(Crowell)
Deposition of Robert Louis Stoll taken on August 29, 2019         $2,388.90
(Sheehan)
                                                                  TOTAL: $68,348.09
                    Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 37 of 113

    ffiremGffi       RY                                                                                              WE'RE GROWING,AGAtN.
                                                                                                                     PLEASE SEE   NEw   PAYT,IENT
                                                                                                                                                       F,E
     WoRtowror Counr                REPoRTING                                                                                 ADDRESS
                                                                                                                                                       \ET.;I
                           Octob'er, J0 I 8 New Reml*ance Address . 4301 Garden
                                                                                             City Dr{vg r Suits {20; l-lyattsville, MD 207g5




                                                                                                                                                    INVOICE
              Date             ln          #
                                                                                                                                                EIN:XX-XXXXXXX
         10t19t2018             1146Q7

          Bill To
                                                                                                 Ship To
       Sheenan Phinne y Bass & Breen, PA
                                                                                             Sheenan Phinney Bass & Breen, pA
       255 State $treet
                                                                                             255 State Street
       Boston, MA 02109
                                                                                             Boston, MA 02109
       Attn: Accounts Payable
                                                                                             Attn: Michael J. Lambert, Esq.




          GE Job No.                Due Date             Rep                Account #                 Ship Via:            Client ProjecVBilling lnformation
         092618-MOH             11t19t2018               GE                   SPBB                     E-Mail           Palomar Tech vs. MRSI Systems

                 September 26, 2018 - Boston, MA
                 Deponenti Peter Cronin

                 Certified deposition copy of peter Cronin

                Scan and OCR copy certified exhibits
                Scan and OCR original certifiod color exhibits

                Provide PTX, LEF, TXT and pDF uanscript files
                Provide minuscript

                Rough ASCII provided
                Real-time connecUon/hook-up
                Real-lime configured loaner laptop (ipad)

                Secure GE cloud server access (transcripts/exhibits)           _   Fee Waived




                           It is a pleasure working with youl
                                                                                                                Subtotal
                                                                                                                                                    $2,031.47
     Payment rs due on recerpt of invoice. Afler 30 days
                                                             the unpard barance, if any, shail bear
     inleresl at the rate of 1.5 percent per month or ttre trilnest iate permitted
     evenl cregory Edwards, LLC utilizes legat counsel tdcoilect
                                                                             by rft.      i;G;'              Sales Tax (6.0%)
                                                                 any amrr.i ii,dli.o'"*iig,                                                             $0.00
     GregoryEdwards, LLC shail be entiiled io recover, ano custor"i
                                                                            to puv, urlrJri",
                                                                                       ---
     and attorneys' fees incuned bJ GregoryEdwaros,
     regardless of whether formal legal acti6n is filed.'
                                                         llc         "grees
                                                          iniruoing coitinleni! i6;;;                        Total
                                                                                                                                                    $2,031.47



                       Qctobqi 20[8 Ndw                                   4301 Garderi City Drive,,      guG 420',   liya11r$ville;,MD z07-65
WASHINGTON,   DC O                  !)
                     HYATTSVILLE         RICHMoND 3) sAN FBANcIsco    o PaLoAr.ro O Nrw YoRK I) HoNG KoNG o AUSTIN O DgruvEn o Los ANcELEso                    LoNDoN
                       SCHEDULE@GREGORYEDWARDS,COM                     O 944 4 TEAM G E O rrruencE@cneconveowARDs.coM
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 38 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 39 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 40 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 41 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 42 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 43 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 44 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 45 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 46 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 47 of 113
                     Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 48 of 113


    ffi€effies#wv
             r
                  EnwnRps
             WoRLDWIDE Coun
                                                                                                                                 wE,AE C80WtNC,    A6AlN.
                                                                                                                                 PLEAS6, S€€ NEW PAYIIF.NT        4:"r
                                                                                                                                                                  gE
                                          RepoRtrr,rc       1..j GLOBAL   RenCx   wrHour      coNrRomrse
                                                                                                                                         AODRESS

                                  Oqtober ?0,18 New Remimance Address . {30 I'Grdon Ciry Drive . Suite 420.'Hfartsvills; MD ?0785




                                                                                                                                                             INVOICE
                  0ate              lnvoice #
                                                    -t
                                                       .t                                                                                               EIN:XX-XXXXXXX
                                     1   15913
               .4!1u?o{e     l_
                BillTo                                                                                  Shlp To
             Sheenan           Bass & Breen, PA
             255 State Slreet
                                                                                                    Sheenan Phinney Bass Breen, PA  I
                                                                                                    255 State Skeet
             Boston, MA 02109                                                                       Boston, MA 02109
             Atln: Accounts Payable                                                                 Attn: Peter A. Nieves, Esq.
         i


         I
         ]
         !
         t..




     i          GE Job No.               Due Date
                                                                                                                                                                             I
                                                                 Rep                                           Ship Via:            Client ProjecUEilling Inforrnation
                                                                                                                                                                             i
     i
     I
     I
               032Si9-MOH                5110t2019                GE                                            E:Mail             Palornar Tech vs. MRSI Systerns
     I




                     March 29, 2019 - Eoston, MA
                     Oeponenl; Daniel Crowley

                     .C_edined
                               deposition ca,py of Daniel Crowley
                     {Five business day expeditel

                     Provide PTXI LEF.           fiT   and pDF hansoripl files
                     Provide minuscripl

                     Rough ASCII provided
                     Real-iirne connection/hook-up
                     Real-llme configured loaner laplop (ipad)

                     Secure GE cloud server access (transcripts/exhibits)




                                  It is a pleasure working wilh you!                                                     Subtotal                             $ r,383.33


    Foymorrl rs due on reccipl ot involce. Accounls not pald w{thro 30 days of ttE {tate
                                                                                         o, the
    llvoice ilre subJecl to a 1.5% monlhly lingnce chardc. ln tlrc e\irnl GiegoryErh+ards                                Sales Tax {6,0%}                          t0.00
    relains legol coun$el lo collecl any rrnounl duo ardowrng, lhe cugtorner agteos lo orv
    GfegoryEdwafds' sltorncys' feca ancl costr, lnchdin$ coritingencry lcat, rciarrllesr'ot'
    wlretlrcr lormal hgal Bcltoil ls tilcd. ll a civil actioo is'hteu, rtii
    tre sut4ect to tho cxclusiuc JurBdibhon ond yertuo ol lho stal6 arrlior "-urionrc.
                                                                                       ag-reos that it shall             Total                                $ r,J8:t.3il
                                                                                   fctleial c(rurls in
    Maryland.


                             October 2018 New Rsmicance,{ddresr . 4301 Garden City Drive . Suire 420. Hptaviile;MD 20785

wasxtxctor{.DC'.HYATlsvll"[f               1.'   Rlcill"loNoi!. s,r:{Frr.FJcrsco..,PAr.oAtrc'.,NtwYoRK.'          HONCKONC. AUSltN,l,OtNv(l ,.. Lo$ANG€Li5. LOND9^I
                             SCnroule@cR€cORYlDwARDs.CoH ',.: 844 4 TEnm GF,;., nrUnCe@cREGoRyEDwA,RDs.cOr4
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 49 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 50 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 51 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 52 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 53 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 54 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 55 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 56 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 57 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 58 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 59 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 60 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 61 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 62 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 63 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 64 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 65 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 66 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 67 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 68 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 69 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 70 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 71 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 72 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 73 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 74 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 75 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 76 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 77 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 78 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 79 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 80 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 81 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 82 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 83 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 84 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 85 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 86 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 87 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 88 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 89 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 90 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 91 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 92 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 93 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 94 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 95 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 96 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 97 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 98 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 99 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 100 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 101 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 102 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 103 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 104 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 105 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 106 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 107 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 108 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 109 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 110 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 111 of 113
Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 112 of 113
           Case 1:18-cv-10236-FDS Document 783-2 Filed 06/11/20 Page 113 of 113




                             Uforl{wlde * ?4 Hours
                                                                                                           truws[*ffi
REPORTING
            $     0            {877} ?02-9580
                             www.tsgreportlng.com
                                                                                                               DATE: 9/6/2019
                                                                                                         INVOTCE
                                                                                                               JOB
                                                                                                                     # 812048
                                                                                                                     # 167370



Bill To:              Robert R. Lucic Esq.
                      Sheehan Phinney
                      1000 Elm Street
                      17th Floor
                      Manchester, NH 03101


CASEI                 Palomar Technologies, lnc. v. MRSI Systems, LLC
WITNESS:              Robert Louis Stoll
DATE:                 812912019
LOGATION:             Washington, DC

Billing Gomments / lnstructions:




     SHIP VIA               Overnight                TERMS                    net 30



                           SERVICES                                     # PAGES / QTY             UNIT PRICE                AMOUNT
                      Certified TransCilpt                                     219                     $3.45                 $755.55
             Certified Transcript - 3 Day Delivery                             219                     $2.80                 $613.20
               Local Real-time Transcription                                   219                     $1.75                 $383.25
                       Rough Transcript                                        219                     $1.2s                 $383.25
             Compressed /ASC|l / Word lndex                                                           $45.00
                                                                                 1                                            $45.00
         Exhibits - Scanned & Hyperlinked - B&W                                397                     $0,45                 $178.65
 File Creation Fee - Hyperlinked Exhibits - Complimentary                        1                    $45.00                   $0.00

                                                                                                      SU                    $2,358.90
                                                                                       SHIPPING & HANDLING                   $30.00
                                                                                                           TOTAL            $2,388.90


           Please make all checks payable to: TSG Reporting,                     lnc.
                                                                     Federal lD # 41-2OAS74S
              Remit by Mailto: TSG Reporting, lnc. po Box gs56g Grapevine, TX 76099-920g
     For prompt payment processlng, please include the invoic€ # with your check. All balances in arrears will be assoss€d late
                                                                                                                          a     fee of
                        1.5% per month, nol to exce€d the legal limlt. lf you have any questions, please call TSG.
                                              THANK YOU FOR YOUR BUSINESSI
